   Case 1:20-cv-00811-IDD Document 12 Filed 09/18/20 Page 1 of 6 PageID# 51




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

WILLIAM LINDSEY, M.D.               )
      and BEST PREMIERE MEDICAL )
      SERVICES, PLLC,               )
                                    )
                  Plaintiffs,       )
                                    )
v.                                  )            Civil Action No. 1:20-cv-00811 (LMB/IDD)
                                    )
VIRGINIA SURGICAL HAIR              )
      CENTER, INC, and              )
      LINDA CARNAZZA                )
                                    )
                                    )
                  Defendants.       )
___________________________________ )

                            RULE 16(b) SCHEDULING ORDER

       Because the parties’ Proposed Joint Discovery Plan [Dkt. No. 11] adequately addresses

the matters that would be discussed during the initial pretrial conference and counsel consent to

waiving their appearances at the initial pretrial conference, the initial pretrial conference

scheduled for September 23, 2020, pursuant to Rule 16(b) and this Court’s September 2, 2020,

Order, is cancelled. Upon consideration of the representations made by the parties in their

Proposed Joint Discovery Plan, the Court makes the following rulings:

       1.      All discovery shall be concluded by January 21, 2021.

       2.      Disclosures under Fed. R. Civ. P. 26(a)(1) and (2), notices of depositions,

interrogatories, requests for documents and admissions, and answers thereto shall not be

filed except on order of the court, or for use in a motion or at trial.

       3.      No “general objection” may be asserted in response to any discovery demand

                                                1
   Case 1:20-cv-00811-IDD Document 12 Filed 09/18/20 Page 2 of 6 PageID# 52




except to preserve the attorney-client privilege and work product protection.

         4.    Any modifications to this Order, including deadlines of expert disclosures, require

the parties to seek leave of Court pursuant to Fed. R. Civ. P. 16(b).

         5.    The parties’ Joint Discovery Plan is approved and shall control discovery to the

extent of its application unless further modified by the Court.

         6.    All Fed. R. Civ. P. 26(a)(1) disclosures shall be completed by September 25,

2020.

         7.    Any motion to amend the pleadings or to join a party shall be made as soon as

possible after counsel or the party becomes aware of the grounds for the motion.

         8.    Expert disclosures shall be governed by Fed. R. Civ. P. 26(a)(2) and Local Rule

26(D).

         9.    To the extent either party intends to assert a claim of privilege or protection as

trial preparation material, any such claim must be made in a timely manner and in accordance

with Fed. R. Civ. P. 26(b)(5).

         10.   The following provisions shall apply to the filing and noticing of all motions:

               a. Any motion to file a document under seal must comply with Local Civil Rule

                   5. Pursuant to Local Civil Rule 5, a notice specifically identifying the motion

                   as a sealing motion must be filed on the public record. There is no need to file

                   a notice of hearing for a motion to seal. A memorandum must be filed stating

                   sufficient facts to support the action sought, and a proposed order must

                   include specific findings. Where a party moves to file material under seal

                   because the opposing party has designated that material as confidential, the

                                                 2
Case 1:20-cv-00811-IDD Document 12 Filed 09/18/20 Page 3 of 6 PageID# 53




            opposing party must file a response to the motion and a proposed order that

            meet the requirements of Local Civil Rule 5. Only the particular material

            found to meet the required standard may be sealed, with the remainder filed in

            the public record. An unsealed, redacted version of the filing in issue shall be

            filed with the motion to seal.       Filings under seal are disfavored and

            discouraged. See Va. Dep’t of State Police v. Washington Post, 386 F.3d 567,

            575–76 (4th Cir. 2004).

         b. All motions must contain a statement that a good-faith effort to narrow the

            area of disagreement has been made in accordance with Local Civil Rule 7(E)

            and Local Civil Rule 37(E) for discovery motions. All motions must adhere

            to the page limits and font requirements set in Local Civil Rule 7(F)(3). An

            appropriate number of paper copies of any motion and all pleadings relating to

            that motion shall be delivered directly to the attention of the judge at the

            Clerk’s Office within one day of the electronic filing.        See “Civil and

            Criminal Motions Procedures and other Alexandria Specific Information” on

            the Alexandria page of the Court’s website located at www.vaed.uscourts.gov.

         c. All motions, except for summary judgment and consent motions, shall be

            noticed for a hearing on the earliest possible Friday before the final pretrial

            conference consistent with the briefing schedules discussed below. A consent

            motion should be filed in accordance with the procedures provided on the

            Alexandria page of the Court’s website referenced above. Any motion to

            amend the pleadings or to join a party must be made as soon as possible after

                                         3
Case 1:20-cv-00811-IDD Document 12 Filed 09/18/20 Page 4 of 6 PageID# 54




            counsel or the party becomes aware of the grounds for the motion.

         d. Dispositive motions and motions for patent claim construction shall be filed

            and briefed in accordance with the schedule set forth in Local Civil Rule

            7(F)(1) and (K). Local Civil Rule 7(F)(1) provides that a response brief is due

            14 days after service of the motion and a reply brief may be filed 6 days after

            the service of the response. The periods for filing a response brief and a reply

            shall apply without regard to the mode of service used for those briefs. Any

            dispositive motion against a pro se party must contain the notice set forth in

            Local Civil Rule 7(K) and provide the pro se party with at least 21 days to file

            a response opposing the motion.

         e. All Fed. R. Civ. P. 12 issues shall be raised in one pleading unless leave of

            court is first obtained. All summary judgment issues shall be presented in the

            same pleading unless leave of court is first obtained.

         f. All summary judgment issues shall be presented in the same pleading unless

            leave of court is first obtained. As required by Local Civil Rule 56, each brief

            in support of a motion for summary judgment must include a separately

            captioned section within the brief listing, in numbered-paragraph form, each

            material fact that the movant contends is undisputed with appropriate citations

            to the record. A brief in opposition to a motion for summary judgment must

            include a separately captioned section within the brief addressing, in

            numbered-paragraph form corresponding to the movant’s section, each of the

            movant’s enumerated facts and indicating whether the non-movant admits or

                                          4
Case 1:20-cv-00811-IDD Document 12 Filed 09/18/20 Page 5 of 6 PageID# 55




            disputes the fact with appropriate citations to the record. The Court may

            assume that any fact identified by the movant as undisputed in the movant’s

            brief that is not specifically controverted in the non-movant’s brief in the

            manner set forth above is admitted for the purpose of deciding the motion for

            summary judgment.

         g. In order to provide for the prompt resolution of non-dispositive matters, a

            non-dispositive motion may be filed by no later than 5:00 p.m. on a Friday

            and noticed for a hearing at 10:00 a.m. on the following Friday. Under this

            expedited schedule, a response brief must be filed no later than 5:00 p.m. on

            the following Wednesday and any reply brief should be filed as early as

            possible on Thursday to give the court time to review all pleadings before the

            hearing. This expedited schedule shall apply for non-dispositive motions

            noticed for a hearing with less than two weeks’ notice. If a non-dispositive

            motion is noticed for a hearing between two and three weeks from the filing

            date, any response brief must be filed 7 days after service and any reply brief

            may be filed 3 days after service of the response. At the moving party’s

            discretion, a non-dispositive motion may also be filed and noticed for a

            hearing with three weeks’ notice and the briefing schedule provided in Local

            Civil Rule 7(F)(1) providing for 14 days for a response brief and 6 days for a

            reply would apply. If a non-dispositive motion is filed and oral argument is

            waived, any response brief must be filed within 7 days after service and any

            reply brief within 3 days after service of the response.

                                          5
   Case 1:20-cv-00811-IDD Document 12 Filed 09/18/20 Page 6 of 6 PageID# 56




       11.     In the event this case is tried before a jury, each party shall file their proposed jury

instructions and voir dire five (5) business days prior to trial in accordance with Local Civil Rule

51. Violation of this Rule will constitute a waiver of objections to any instructions given. In the

event the case is tried without a jury, counsel shall file written proposed findings of fact and

conclusions of law prior to the beginning of trial.

       Entered this 18th day of September 2020.

                                                               /s/ Ivan D. Davis
                                                                             _
                                                               Ivan D. Davis
                                                               United States Magistrate Judge

Alexandria, Virginia




                                                  6
